Third District Court of Appeal
                               State of Florida

                           Opinion filed April 26, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-668
                        Lower Tribunal No. 08-20754A
                            ________________


                              Mitchell Simpson,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Alan S. Fine, Judge.

      Mitchell Simpson, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, EMAS, and FERNANDEZ, JJ.

      PER CURIAM.

      Mitchell Simpson (“the defendant”) appeals the trial court’s order denying

his motion for postconviction relief, in which he alleged four grounds that
cumulatively support his claim for ineffective assistance of trial counsel, requiring

a new trial. As we conclude that the defendant’s arguments are without merit

and/or refuted by the record, and the defendant has failed to meet his burden under

Strickland v. Washington, 406 U.S. 668 (1984), we affirm.

      Affirmed.




                                         2